714 N.W.2d 319 (2006)
475 Mich. 870
WOLTERS REALTY, LTD., Plaintiff-Appellee,
v.
SAUGATUCK TOWNSHIP, Saugatuck Planning Commission, and Saugatuck Zoning Board of Appeals, Defendants-Appellants.
Docket No. 130454. COA No. 247228.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the October 25, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.